 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7    DOLLY BELLE,                                              Case No. 2:19-cv-00077-JAD-GWF
 8
                                               Plaintiff,                      ORDER
 9            v.
10    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
11
                                           Defendants.
12

13           This matter is before the Court on Plaintiff’s Motion to Extend Time (ECF No. 6), filed on
14   March 27, 2019.
15           On January 18, 2019, Plaintiff filed an Application to Proceed In Forma Pauperis. ECF
16   No. 1. The Court granted Plaintiff’s Application to Proceed In Forma Pauperis. See ECF No. 4.
17   The Court, however, refrained from screening Plaintiff’s Complaint pursuant to 28 U.S.C. §
18   1915(e) because Plaintiff is proceeding pro se on behalf of her minor child and is the named
19   Plaintiff in this matter. The Court instructed Plaintiff to retain counsel if she intends to litigate this
20   matter and to advise the Court no later than February 15, 2019 if she will retain counsel. See Tagle
21   v. Clark Cty., 2016 WL 1064474, at *2 (D. Nev. Mar. 17, 2016), aff'd, 678 F. App'x 600 (9th Cir.
22   2017) (quoting Johns v. Cty. of San Diego, 114 F.3d 874, 877 (9th Cir. 1997) see also Garcia,
23   2013 WL 1500232, at *2. On March 21, 2019, the Court issued an order to show cause why
24   Plaintiff’s complaint should not be dismissed for failure to comply with this Court’s prior order.
25           Plaintiff requests an extension of time to find representation for her minor child or for the
26   Court to appoint counsel on behalf of her minor child. There is no constitutional right to the
27   appointment of counsel in civil cases. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 269
28   (9th Cir. 1982). In determining whether counsel should be appointed, the court has discretion to
                                                            1
 1   consider three relevant factors: (1) the plaintiff’s financial resources; (2) the efforts made by the

 2   plaintiff to secure counsel; (3) the meritoriousness of the plaintiff’s claim; and (4) the ability of

 3   the petitioner to articulate his claims pro se in light of the complexity of the legal issues involved.

 4   Id. Plaintiff has not set forth the relevant factors to persuade the Court to appoint counsel. The

 5   Court, however, finds good cause to grant Plaintiff’s request to extend time. Plaintiff shall have

 6   until April 26, 2019 to advise the Court whether she will retain counsel on behalf of her minor

 7   child. If unable to retain counsel, Plaintiff may file a renewed motion for appointment of counsel.

 8          IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time (ECF No. 6) is

 9   granted, in part, and denied, in part, according to the provision herein.

10          Dated this 28th day of March, 2019.
11

12
                                                            GEORGE FOLEY, JR.
13                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
